Citation Nr: 1339019	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  09-47 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, type II, with edema (DM), to include as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to August 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied entitlement to the benefits sought on appeal.  In a March 2011 decision, the Board denied the Veteran's claims.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  In an October 2012 decision, the Court vacated and remanded the Board's March 2011 decision.  When the case was most recently before the Board in March 2013, it was remanded for additional development, to include scheduling the Veteran for a videoconference hearing.

A videoconference hearing was held in September 2010 before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal was processed using the electronic VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.






REMAND

The March 2013 Board remand states that if both of the Veteran's claims are not granted in full, the RO/AMC should place the Veteran's name on the docket for a videoconference hearing at the RO before a Veterans Law Judge.  

In a June 2013 supplemental statement of the case, the Veteran's claims were both denied.  However, the Veteran was not scheduled for a videoconference hearing before a Veterans Law Judge.  Therefore, the RO/AMC did not accomplish the objectives set forth in the March 2013 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  As such, a remand is required in order to schedule the Veteran for a videoconference hearing before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO, with appropriate notification to the Veteran.  A copy of the notice provided to the Veteran of the scheduled hearing should be placed in the record.   

2.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

